Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Non-Final office action is in response to the application filed on March 27, 2020 and the response to the Restriction/Election requirement received on August 29, 2022.

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 and 21-28 in the reply filed on August 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-12 and 21-28 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 28.  Claim 21 recites the limitations of receiving training data comprising transactions indicating a prohibited behavior by one or more accounts associated with the transactions; determining, using features of the training data, a first transaction within the training data that has a first prohibited behavior flag based on a supervised machine learning technique for the training data; determining a first descriptive narrative for the first prohibited behavior flag of the first transaction using at least one feature of the first transaction, wherein the first descriptive narrative comprises readable text converted from the at least one feature; and generating a machine learning model for prohibited transaction pattern identification based on the supervised machine learning technique and the training data, wherein the machine learning model is configured to performs prohibited transaction identification.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying prohibited transactions recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory memory and one or more hardware processors in Claim 1 is just applying generic computer components to the recited abstract limitations.  There are no hardware components recited in Claims 21 and 28.  The supervised machine learning and machine learning model Claims 1, 21, and 28 appears to be just software.  Claims 1 and 28 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory memory and one or more hardware processors in Claim 1 is just applying generic computer components to the recited abstract limitations.  There are no hardware components recited in Claims 21 and 28. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 21, and 28 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0061-0065] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 21, and 28 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-11 and 22-27 further define the abstract idea that is present in their respective independent claims 1, 21, and 28 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-11 and 22-27 are directed to an abstract idea.  Thus, the claims 1-12 and 21-28 are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11, 21-23, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2015/0142595 (Acuna-Rohter ‘595).

	Re Claim 1:  Acuna-Rohter ‘595 discloses a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving training data (paragraph [0175]) comprising transactions indicating a prohibited behavior by one or more accounts associated with the transactions (paragraphs [0123, 0126]); determining, using features of the training data, a first transaction within the training data that has a first prohibited behavior flag based on a supervised machine learning technique for the training data (paragraphs [0147, 0171, 0175]); determining a first descriptive narrative for the first prohibited behavior flag of the first transaction using at least one of the feature of the first transaction, wherein the first descriptive narrative comprises readable text converted from the at least one of the feature (paragraph [0024, 0147, 0148]); and generating a machine learning model for prohibited transaction pattern identification based on the supervised machine learning technique and the training data, wherein the machine learning model is configured to performs prohibited transaction identification (paragraphs [0147, 0148, 0171, 0175]).

Re Claim 2:  Acuna-Rohter ‘595 discloses the system substantially as claimed, in supra, including that prior to the determining the first descriptive narrative, the operations further comprise: determining that the first prohibited behavior flag complies with the prohibited behavior based on at least one regulatory rule associated with the first transaction in the training data, wherein the generating the machine learning model is further based on the determining that the first prohibited behavior flag complies with the prohibited behavior (paragraphs [0110, 0113, 0127]).

Re Claim 3:  Acuna-Rohter ‘595 discloses the system substantially as claimed, in supra, including that the operations further comprise: outputting, to an agent associated with the system, the first prohibited behavior flag for the first transaction with the first descriptive narrative; receiving an indication of a false positive for the first prohibited behavior flag from the agent; and retraining the machine learning model based on the false positive, the supervised machine learning technique, and the training data (paragraphs [0091, 0098, 0113]).



Re Claim 6:  Acuna-Rohter ‘595 discloses the system substantially as claimed, in supra, including that the operations further comprise: receiving transaction data for the prohibited transaction identification in additional transactions processed by an entity; and determining that one of the additional transactions is flagged for a potentially prohibited behavior based on the machine learning model (paragraphs [0110, 0113, 0127]).

Re Claim 10:  Acuna-Rohter ‘595 discloses the system substantially as claimed, in supra, including that the transactions in the training data are associated with potential money laundering by the one or more accounts, and wherein the training data comprises annotated training data based on agent flags for the identification of the prohibited behavior (paragraph [0150]).

Re Claim 11:  Acuna-Rohter ‘595 discloses the system substantially as claimed, in supra, including that the training data further comprises identified money laundering transactions (paragraph [0150]).

Re Claims 21-23 & 26:  Method claims 21-23 and 26 are substantially similar to previously rejected system claims 1-3 and 6, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claim 28:  Machine-readable medium claim 28 is substantially similar to previously rejected system claim 1 and is therefore considered to be rejected here using the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-F cited on PTO-892 have been included to illustrate the state of the art in the field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
10/7/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693